DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 24 is objected to because of the following informalities:  
Regarding claim 24, line 15. It appears that (b) should be removed since an (a) is not present in the claim.
Claim 25 is objected to for being dependent on objected base claim.
  Appropriate correction is required.


Allowable Subject Matter
Claims 11,12,14-21,24-25 are allowed.
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable. 
Regarding independent claim 11, patentability exists, at least in part, with the claimed features of: 
responsive to the result of the checking being that the threshold value is not currently exceeded by the other voltage value, determining that there is a short circuit in whichever of the paths has the voltage value that had been determined to exceed the threshold value for at least the duration of the predefined time interval as claimed in combination with all other limitations of the independent claim 11.
Regarding independent claim 20, patentability exists, at least in part, with the claimed features of: 

Regarding independent claim 24, patentability exists, at least in part, with the claimed features of: 
one or more instructions that, when executed by the processor, causes the processor to, responsive to the result of the checking being that the threshold value is not currently exceeded by the other voltage value, determine that there is a short circuit in whichever of the paths has the voltage value that had been determined to exceed the threshold value for at least the duration of the predefined time interval as claimed in combination with all other limitations of independent claim 24.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DEMETRIUS R PRETLOW/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858